PER CURIAM.
Defendant Wells, seeking reversal, cites as error the trial court’s ruling that if he displayed tatoos on his arms to the jury as evidence, he would be subject to cross-examination. We affirm; the issue was decided adversely to Wells’ contention in Machin v. State, 213 So.2d 499 (Fla. 3d DCA), cert. denied, 221 So.2d 747 (Fla.1968).
Furthermore, we note that Wells was permitted to sit at counsel table with his arms exposed and that he failed to establish whether his arms bore tatoos at the time of the robbery and were therefore relevant to his defense. See Thomas v. State, 439 So.2d 245 (Fla. 5th DCA 1983).
Affirmed.